ACCEPTED
                                                                                                                                                           03-14-00644-CV
                                                                                                                                                                   4521863
                                                                                                                                                  THIRD COURT OF APPEALS
                                                                                                                                                            AUSTIN, TEXAS
                                                                                                                                                      3/17/2015 8:48:49 AM
                                                                                                                                                          JEFFREY D. KYLE
                                                                                                                                                                     CLERK




                                                                                                                         RECEIVED IN
                                                                                                                    3rd COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
                                                                                                                    3/17/2015 8:48:49 AM
                                                                                                                      JEFFREY D. KYLE
                                                                                                                            Clerk
March 17, 2015



Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
209 West 14th Street, Room 101
Austin, Texas 78701

RE:   Court of Appeals Number: 03-14-00644-CV
      Trial Court Case Number: D-1-GN-14-001172
      Jose A. Perez v. Texas Medical Board, et al.

Dear Mr. Kyle:

Please be advised that the undersigned counsel for Defendants will be out of town and
unavailable from and including Monday, July 6, through and including Tuesday, July 14,
2015. I respectfully request that no hearings or deadlines be scheduled during that period.

Thank you for your attention, and please advise if you have any questions.

Very truly yours,


/s/ Ted A. Ross
Ted A. Ross
Assistant Attorney General
Administrative Law Division
Telephone: (512) 475-4191
Facsimile: (512) 457-4674
Attorney for Defendants


cc:   Jose A. Perez, via e-service and/or email
      Attorneys for Appellant


        P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v